Case 8:19-cv-02887-TGW Document 30 Filed 01/07/21 Page 1 of 17 PagelD 1777

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
CHARLITA LYONS THOMPSON,
Plaintiff,
V. CASE No. 8:19-cv-2887-T-TGW

ANDREW SAUL,
Commissioner of Social Security,

Defendant.

 

ORDER

The plaintiff in this case seeks judicial review of the denial of
her claims for Social Security disability benefits and supplemental security
income payments.' Because the Commissioner of Social Security
improperly used the medical-vocational guidelines in determining that the
plaintiff is not disabled, the Commissioner’s decision will be reversed, and
the matter remanded for further proceedings. |

I.

The plaintiff, who was fifty-one years old at the time of the most

 

'The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 15).
Case 8:19-cv-02887-TGW Document 30 Filed 01/07/21 Page 2 of 17 PagelD 1778

recent administrative hearing and who completed two years of college, has
worked as a loan officer, sales representative, and insurance agent (Tr. 69,
152, 397). |

On December 8, 2014, the plaintiff filed claims for Social
Security disability benefits and supplemental security income payments,
alleging that she became disabled on January 1, 2014, due to PTSD (post-
traumatic stress disorder), a heart condition, migraine headaches and COPD
(chronic obstructive pulmonary disease) (Tr. 152, 195). The claim was.
denied initially and upon reconsideration.

_ The plaintiff, at her request, received a de novo hearing before .
an administrative law judge, who found that the plaintiff had severe
impairments of obesity, hypertension and degenerative disc disease, but
concluded that those impairments were not disabling (Tr. 197, 202). The
plaintiff appealed the decision to the Appeals Council, which vacated the
decision and remanded the case for the law judge to give further
consideration to the plaintiffs mental impairments and her maximum
residual functional capacity (Tr. 209-10).

The plaintiff subsequently amended her alleged onset date to

February 1, 2017 (Tr. 379). Administrative Law Judge James P. Alderisio
2
Case 8:19-cv-02887-TGW Document 30 Filed 01/07/21 Page 3 of 17 PagelD 1779

conducted the second administrative hearing, at which he received testimony -
from the plaintiff and a vocational expert. The law judge issued a new
decision, finding that the plaintiff had severe impairments of obesity, |
degenerative disc disease, PTSD and anxiety (Tr. 64). He concluded
further that, with these impairments, the plaintiff had “the residual functional
capacity to perform light work as defined in 20 CFR 404.1567(b) and
416.967(b) except the claimant is limited to simple work” (Tr. 66).

- Based upon the testimony of a vocational expert, the law judge -
found that the plaintiff could not perform prior work (Tr. 69). However,
the law judge determined, based on the medical-vocational guidelines that a
“significant numbers of unskilled jobs exist in the national economy” that
the plaintiff could perform (Tr. 70). Consequently, the law judge decided
that the plaintiff was not disabled from February 1, 2017, through September |
14, 2018, the date of the decision (Tr. 70-71). The Appeals Council let the
decision of the law judge stand as the final decision of the Commissioner.

Il.
A. In order to be entitled to Social Security disability benefits |
and supplemental security income, a claimant must be unable “to engage in

any substantial gainful activity by reason of any medically determinable

3
Case 8:19-cv-02887-TGW Document 30 Filed 01/07/21 Page 4 of 17 PagelD 1780

physical or mental impairment which ... has lasted or can be expected to last
for a continuous period of not less than 12 months.” 42 U.S.C.
423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment,” under
the terms of the Act, is one “that results from anatomical, physiological, or
psychological abnormalities which are demonstrable by medically
acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C...
423(d)(3), 1382c(a)(3)(D).

_ A determination by the Commissioner that a claimant is not
disabled must be upheld if it is supported by substantial evidence. 42
US.C. 405(g). Substantial evidence is “such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.”
Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated
Edison Co. v. NLRB, 305 U.S. 197, 229 (1938). Under the substantial :
evidence test, “findings of fact made by administrative agencies ... may be
reversed ... only when the record compels a reversal; the mere fact that the

record may support a contrary conclusion is not enough to justify a reversal
of the administrative findings.” Adefemi v. Ashcroft, 386 F.3d 1022, 1027

(11" Cir. 2004) (en banc).
Case 8:19-cv-02887-TGW Document 30 Filed 01/07/21 Page 5 of 17 PagelD 1781

It is, moreover, the function of the Commissioner, and not the
courts, to resolve conflicts in the evidence and to assess the credibility of the |
witnesses. Grant v. Richardson, 445 F.2d 656 (5" Cir. 1971). Similarly,
it is the responsibility of the Commissioner to draw inferences from the’
evidence, and those inferences are not to be overturned if they are supported
by substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (5
Cir. 1963).

Therefore, in determining whether the Commissioner’s
decision is supported by substantial evidence, the court is not to reweigh the |
evidence, but is limited to determining whether the record as a whole
contains sufficient evidence to permit a reasonable mind to conclude that the ’
claimant is not disabled. However, the court, in its review, must satisfy
itself that the proper legal standards were applied and legal requirements |
were met. Lamb v. Bowen, 847 F.2d 698, 701 (11" Cir. 1988).

B. The administrative law judge decided the plaintiff's claim
under regulations designed to incorporate vocational factors into the
determination of disability claims. See 20 C.F.R. 404.1569; 416.969.
Those regulations apply in cases where an individual’s medical condition is

severe enough to prevent her from returning to her former employment, but

5
Case 8:19-cv-02887-TGW Document 30 Filed 01/07/21 Page 6 of 17 PagelD 1782

may not be severe enough to prevent her from engaging in other substantial
gainful activity. In such cases, the regulations direct that an individual’s .
residual functional capacity, age, education and work experience be
considered in determining whether the claimant is disabled. These factors
are codified in tables of rules, known as guidelines or grids, that are
appended to the regulations. 20 C.F.R. Part 404, Subpart P, Appendix 2.
If an individual’s situation coincides with the criteria listed in a rule, that rule.
directs a conclusion as to whether the individual is disabled. 20 C.F.R.
404.1569a. If an individual’s situation varies from the criteria listed in a.
rule, the rule is not conclusive as to an individual’s disability, but is advisory
only. Id.
I.

The plaintiff challenges the law judge’s decision on two
grounds. She alleges that the law judge erred by failing to obtain the
testimony of a vocational expert concerning other work available to her in
the national economy, and that the law judge’s determination of her residual -
functional capacity assessment is not supported by substantial evidence

(Doc. 25, pp. 9, 16). The first contention has merit.
Case 8:19-cv-02887-TGW Document 30 Filed 01/07/21 Page 7 of 17 PagelID 1783

A. The plaintiff argues first that the law judge erred by
failing to develop testimony from a vocational expert and relying instead
upon the grids to determine whether her functional limitations prevent her
from engaging in substantial gainful activity. Specifically, she contends -
that the law judge’s finding that she is “limit[ed] to ‘simple work’ required
the use of a VE, not exclusive reliance on a social security ruling and the |
GRIDS” (Doc. 25, p. 16).?

In the Eleventh Circuit, “[e]xclusive reliance on the grids is not
appropriate either when [a] claimant is unable to perform a full range of work |

at a given residual functional level or when a claimant has non-exertional

 

impairments that significantly limit basic work skills.” Francis v. Heckler, -
749 F.2d 1562, 1566 (11" Cir. 1985). “It is only when the claimant can
Clearly do unlimited types of light work ... that it is unnecessary to call a
vocational expert to establish whether the claimant can perform work which

exists in the national economy.” Ferguson v. Schweiker, 641 F.2d 243, 248

 

(5" Cir. 1981).

 

"The plaintiff also contends she had other nonexertional impairments
necessitating the testimony of a vocational expert (see Doc. 25, pp. 14, 16). That
contention is disregarded. The court’s analysis is based solely on the law judge’s finding
of a nonexertional limitation to simple work.

7
Case 8:19-cv-02887-TGW Document 30 Filed 01/07/21 Page 8 of 17 PagelD 1784

Here, the law judge recounted that the plaintiff had been
diagnosed with PTSD/anxiety and depression, and he found that the.
plaintiffs PTSD and anxiety were “severe” impairments (Tr. 64). This
means that they “significantly limit the [plaintiff’s] ability to perform basic
work activities.” 20 C.F.R. 404.1522(a), 416.922(a). Accordingly, the
foregoing frequently quoted principle from Francis v. Heckler is itself
sufficient to demonstrate that the finding of a severe mental impairment, by
definition, precludes exclusive reliance on the grids.

Furthermore, the law judge specified that the plaintiff had a.
moderate limitation in the area of understanding, remembering, or applying
information (Tr. 65). In order to “accommodate the claimant’s mental
impairments,” the law judge “reduced the [plaintiffs] residual functional

capacity by limiting her to simple work” (Tr. 69; see also Tr. 66). Thus, the

 

3The law judge noted that the area of understanding, remembering, or applying
information encompasses many mental functions, including (Tr. 65):

understanding and learning terms, instructions, and
procedures, following one-or-two step oral instructions to
carry out a task, describing work activity to someone else,
asking and answering questions and _ providing
_ explanations, recognizing a mistake and correcting it,
identifying and solving problems, sequencing multi-step
activities, and using reason and judgment to make work-

related decisions.
8
Case 8:19-cv-02887-TGW Document 30 Filed 01/07/21 Page 9 of 17 PageID 1785

plaintiff clearly did not have the ability to do a full range of light work.
Accordingly, the law judge could not rely upon the grids, but was required
to employ a vocational expert.

This conclusion is confirmed by other decisions of the Eleventh
Circuit. In Allen v. Sullivan, 880 F.2d 1200 (11 Cir. 1989), a law judge
found that the claimant had nonexertional limitations concerning performing
complex tasks and tolerating extraordinary stress. The law. judge found that
these limitations reduced the full range of light work only slightly and
therefore applied the grids to determine that the plaintiff was not disabled.
Id. at 1201. The Eleventh Circuit concluded that this was reversible error. .
Quoting Ferguson v. Schweiker, 641 F.2d 243, 248 (5"" Cir. 1981) (emphasis
in original), the court stated (880 F.2d at 1202):

It is only when the claimant can clearly do

unlimited types of light work ... that it is

unnecessary to call a vocational expert to establish

whether the claimant can perform work which

exists in the national economy.
The Eleventh Circuit reached a similar conclusion in Marbury v. Sullivan,
957 F.2d 837 (11" Cir. 1992), a case relied upon by the plaintiff in her-

memorandum (Doc. 25, p. 15). There, a law judge found that a claimant

had a nonexertional limitation regarding working around unprotected heights

9
Case 8:19-cv-02887-TGW Document 30 Filed 01/07/21 Page 10 of 17 PagelD 1786

or dangerous moving machinery. Id. at 839. He concluded that the
claimant could perform a wide range of light work and, therefore, it was
unnecessary to call a vocational expert. Id. The court of appeals reversed,

citing the foregoing quotation from Ferguson v. Schweiker and Allen v.

 

Sullivan. The court elaborated (id.) (emphasis added):

Under the ALJ’s findings it is evident that claimant
was not able to do unlimited types of light work,
because he was precluded from work around
unprotected heights or dangerous moving
machinery. Expert testimony was therefore
required to determine whether Marbury’s
limitations were severe enough to preclude him
from performing a wide range of light work.
Allen, 880 F.2d at 1202. An ALJ’s conclusion
‘that_a_claimant’s limitations do not significantly
compromise his basic work skills or are not severe
enough to preclude him from performing a wide
range of light work is not supported by substantial
evidence unless there is testimony from a
vocational expert. Id. It was therefore error to
rely upon the grids. Sryock v. Heckler, 764 F.2d
834, 836 (11th Cir. 1985).

 

 

See also Foote v. Chater, 67 F.3d 1553, 1559 (11" Cir. 1995) (“Exclusive
reliance on the grids is appropriate in cases involving only exertional.
impairments....”).

As indicated, the law judge determined that the plaintiff had

nonexertional mental impairments that limited her to simple work. Thus,

10
Case 8:19-cv-02887-TGW Document 30 Filed 01/07/21 Page 11 of 17 PagelD 1787

what the Eleventh Circuit stated in Allen v. Sullivan, supra, 880 F.2d at 1202,
is pertinent here: “Absent testimony from a vocational expert, the ALJ’s’
conclusion that [the plaintiff's] mental limitations do not significantly
compromise her basic work skills or are not severe enough to preclude her
from performing a wide range of work is not supported by substantial
evidence.”

Notably, ] have remanded, based on this legal authority, other.
cases in which the law judge failed to obtain a vocational expert’s testimony
to determine whether a plaintiff's nonexertional mental impairments
precluded a wide range of work. See, e.g., Watson-Perez v. Astrue, No.
8:10-cv-2893-T-TGW, 2012 WL 112878; McGary v. Astrue, No. 8:09-cv- .
1525-T-TGW, 2010 WL 139099.

| Significantly, a vocational expert was present at the
administrative hearing. However, the only hypothetical questions |
presented by the law judge to the vocational expert concerned whether the
plaintiff could do her past work (Tr. 108-10). Inexplicably, the law judge
did not ask the vocational expert a hypothetical question about whether there
were jobs in the national economy that a person with the plaintiff's residual .

functional capacity, age, and education could perform.

11
Case 8:19-cv-02887-TGW Document 30 Filed 01/07/21 Page 12 of 17 PagelD 1788

Instead, the law judge relied on the grids and a Social Security
Ruling to conclude that “there are jobs that exist in significant numbers in
the national economy that the claimant can perform” (Tr. 70). In this.
regard, the law judge reasoned (id.):

If the claimant had the residual functional capacity
to perform the full range of light work ... a finding
of “not disabled” would be directed by Medical-
Vocational Rule 202.21 and Rule 202. 14....[T]he
{claimant’s] additional limitations have little or no
effect on the occupational base of unskilled light
work. A finding of “not disabled” is therefore —
appropriate under the framework of these rules.
Social Security Ruling 83-10 states that the
occupational base underlying the Medical
Vocational Rules consists of numerous
“unskilled” occupations existing at various
exertional levels. 20 CFR 404.1568(a) and
416.968(a) define “unskilled” work as work
consisting of “simple duties,” i.e., “duties that can
be learned on the job in a short period of time” and
which require “little or no judgment.” Therefore,
an individual (like the claimant) who is able to
perform “simple duties” is obviously able to
perform “unskilled” work and the Medical
Vocational Rules dictate that significant numbers
of unskilled jobs exist in the national economy that
such a person can perform.

The Commissioner argues that this explanation is substantial -
evidence supporting the law judge’s decision. Citing to Phillips v.

Barnhart, 357 F.3d 1232, 1242-43 (11" Cir. 2004), the Commissioner asserts |

12
Case 8:19-cv-02887-TGW Document 30 Filed 01/07/21 Page 13 of 17 PagelD 1789

that a law judge “may rely on the Grids, and testimony from a vocational '
expert ... is not required, if a claimant can perform the full range of work at

a particular exertional level and her nonexertional limitations ... do not.
prevent the performance of a wide range of work at the particular exertional

level” (Doc. 29, p. 4). However, this is essentially a restatement of Francis

v. Heckler. See 749 F.2d at 1566. Furthermore, Phillips does not hold.
that the Commissioner may rely exclusively upon the grids to make the

initial determination whether a nonexertional impairment prevents the
performance of a wide range of work at an exertional level, as the law judge

did here.

In all events, the law judge found that the plaintiffs mental
impairments were severe, which means that they did significantly limit her
basic work skills and, concomitantly, a wide range of work at that exertional |
level. See Phillips v. Barnhart, supra, 357 F.3d at 1243 (“This Court has
interpreted ‘significantly limit basic work skills’ as limitations that prohibit |
a claimant from performing ‘a wide range’ of work at a given work level.”).
Therefore, under Phillips exclusive reliance upon the grids was inappropriate .

in this case, and Marbury mandates the testimony of a VE in that

13
Case 8:19-cv-02887-TGW Document 30 Filed 01/07/21 Page 14 of 17 PagelD 1790

circumstance to determine the existence of jobs that the plaintiff can
perform.

The Commissioner argues further that vocational testimony was
unnecessary in this case because the grids “take administrative notice of the |
numbers of unskilled jobs at the various exertional levels that exist
throughout the national economy” and, therefore, the limitation to simple.
work would have little or no effect on the occupational base of light work
encompassed by the grids (see Doc. 29, pp. 15-16, citing Pt, 404, Subpt. P, |
App. 2, §200.00(b)). However, Eleventh Circuit precedent clearly states
that, “[i]f nonexertional impairments exist, the ALJ may use the grids as a
framework to evaluate vocational factors, but must also introduce
independent evidence, preferably through a vocational expert’s testimony,
of the existence of jobs in the national economy that the claimant can:
perform.” Wolfe v. Chater, 86 F.3d 1072, 1077-78 (11" Cir. 1996)
(emphasis added). Thus, under Eleventh Circuit precedent, the law judge
may not use the grids to determine whether it is acceptable to rely upon the
grids when there are nonexertional impairments.

| The law judge’s reliance on Social Security Ruling $3-10,

which also states that the grids are based upon “numerous ‘unskilled’

14
Case 8:19-cv-02887-TGW Document 30 Filed 01/07/21 Page 15 of 17 PagelD 1791

occupations existing at various exertional levels,” does not warrant a’
different result. SSR 83-10 (S.S.A.); 1983 WL 31251. Thus, the law
judge, relying upon SSR 83-10, found that a limitation to simple work had
little or no effect on the occupational base of light work represented by the
grids and, therefore, a significant number of jobs existed in the national
economy that the plaintiff could perform (Tr. 70). However, Social
Security Rulings do not have the force of law. Miller v. Commissioner of
Social Security, 246 Fed. Appx. 660, 662 (11" Cir. 2002). In all events, SSR’
83-10 does not overcome contrary Eleventh Circuit precedent that was
rendered after the promulgation of that Social Security Ruling,

Finally, the Commissioner argues that Jordan v. Commissioner
of Social Security Administration, 470 Fed. Appx. 766, 770 (11" Cir. 2012),
shows that the law judge did not err in relying exclusively upon the grids to |
determine the plaintiff's vocational opportunities (see Doc. 29, pp. 12, 15—
16). In that case, the law judge determined that Jordan had a residual
functional capacity for medium unskilled work. 470 Fed. Appx. at 770.
He then concluded, based exclusively on the arids, that Jordan’s.

occupational base for medium work was not significantly compromised by

15
Case 8:19-cv-02887-TGW Document 30 Filed 01/07/21 Page 16 of 17 PagelD 1792

her nonexertional mental impairments and, therefore, she was not disabled.
Id.
The Eleventh Circuit affirmed the decision, holding that “the
ALJ did not err in relying on the Grids, without testimony from a VE, to
establish the existence of jobs in the national economy that Jordan could
perform.” Id. at 770-71. It reasoned that, because “[a]ll of the jobs listed -
in the Grids are unskilled,” the law judge could determine, without
vocational testimony, that the nonexertional limitation to unskilled work did
not significantly compromise her capacity to perform medium work
encompassed by the grids. See id. at 770.
| Jordan’s holding suggests a possible inconsistency in
Eleventh Circuit principles governing the use of the grids. However, this
possible discrepancy does not affect the disposition of this case. Thus, as’
an unpublished opinion, Jordan does not have precedential value. Borden
v. Allen, 646 F.3d 785, 808, n. 27 (11" Cir. 2011), citing uit Cir. R. 36-2.
Furthermore, the prior precedent rule requires this court to follow the
decision issued first in time. Morrison v. Amway Corp., 323 F.3d 920, 929
(11" Cir. 2003); Walker v. Mortham, 158 F.3d 1177, 1188 (11" Cir.1998). |

As indicated, Marbury v. Sullivan, supra, establishes that a finding that

16
Case 8:19-cv-02887-TGW Document 30 Filed 01/07/21 Page 17 of 17 PagelD 1793

nonexertional limitations do not significantly compromise the availability of
jobs must be supported by the testimony of a vocational expert.

For the foregoing reasons, the law judge erred in relying
exclusively on the medical-vocational guidelines and in failing to obtain the
testimony of a vocational expert concerning the jobs that the plaintiff could
perform in the national economy with her limitations.

B. The plaintiff's second argument is that the law judge’s
determination of her residual functional capacity is not supported by
substantial evidence. Because the matter is being remanded, and a new:
decision will be issued, it is appropriate to pretermit this contention.

It is, therefore, upon consideration,

ORDERED:

That the Commissioner’s decision is hereby REVERSED and
the matter remanded for further proceedings. The Clerk shall enter,
judgment in accordance with this Order and CLOSE this case.

DONE and ORDERED at Tampa, Florida, this é May of:

ree Width

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

January, 2021.

 

17
